Title: III. Note for the National Intelligencer, [ca. 8 December 1801]
From: Jefferson, Thomas
To: 


            
              [ca. 8 Dec. 1801]
            
            —an anxious solicitude for the * difficulties under which &c
            * Note. The Editor is not very certain to what this refers: but conjectures it is principally to the countervailing act passed by the British parliament in 1797. under the 15th. article of the British treaty: the 11th. section of which act lays additional duties of 10. percent on the amount of former duties on all articles except tobacco, & of 1/6 sterl. on every hundred weight of that, carried to Great Britain in American bottoms. this act was communicated to Congress, by the then President, by a message of Feb. 2. 1798. and was printed in the Aurora; perhaps in some, but certainly very few, other papers. the passions of the day wished it to be kept out of sight, & especially in that part of the Union to which it was to be most ruinous, where it is probably little known to this day. the circumstances of the war have prevented it’s effect from being felt; but the case will be changed on the return of peace. it will in certain cases make a difference of 8. or 10. Dollars a ton in favor of shipping goods in a British rather than an American bottom. the act shall be given at length in an ensuing paper.
          